Whitakek, Judge,
dissenting:
Section 37 of Public Law 773, 80th Congress, 2d Session (62 Stat. 869), amending Section 6 of the Lucas Act, permits a claimant to file a claim under that Act “within thirty days after the enactment of this amendatory act.” Apparently, this permission is granted only in case of a claim which does not exceed $10,000 and permits the filing of such a claim in the District Court. However, I cannot conceive that Congress intended to permit a claimant whose claim did not exceed $10,000 to file a claim thereon within thirty days after enactment of the Act, and to deny to a claimant with a $12,000 claim the right to file it in this court within thirty days after the enactment of the Act. The statute is not well drawn, but reading it as a whole, I am of opinion that it was intended to permit a claimant, whatever the size of his claim, to file *294it in the proper forum within thirty days after the enactment of the Act.
I am authorized to say that Judge Littleton concurs in this opinion.